Citation Nr: 1134393	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for asthma, evaluated as 30 percent disabling prior to June 24, 2008 and 60 percent disabling since that date.

2.  Entitlement to an increased rating for residuals of a fractured and dislocated left shoulder with axillary nerve injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to November 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision rendered by the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA); that confirmed a 30 percent rating for asthma and a 20 percent rating for residuals of a fractured and dislocated left shoulder.

The Veteran testified before the undersigned at a hearing in May 2009.  A transcript of the hearing is of record.

In September 2009, the Board remanded the case for further development by the originating agency.

In January 2011, the Appeals Management Center (AMC) increased the rating for asthma to 60 percent, effective June 24, 2011.

The issue of entitlement to an increased rating for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the, in Washington, DC.


FINDING OF FACT

In a statement, received in November 2009, prior to the promulgation of a decision in the appeal, the Veteran wrote that he wished to withdraw his appeal with regard to the issue of entitlement to an increased rating for his shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an increased rating for residuals of a fractured and dislocated left shoulder with axillary nerve injury by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2010).  
In a written statement received by VA in November 2009, the Veteran stated that he wished to withdraw his appeal with regard to the issue of entitlement to an increased rating for residuals of a fractured and dislocated left shoulder with axillary nerve injury.  Specifically, he stated that he did not want to appeal the rating for his shoulder, and that he was only contesting the rating decision on the asthma.

The Board finds that the Veteran's November 2009 written statement qualifies as a valid withdrawal of the issue under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The appeal for an increased rating for residuals of a fractured and dislocated left shoulder with axillary nerve injury is dismissed.


REMAND

During his May 2009 Board hearing, the Veteran reported that he experienced approximately six asthma attacks per month, which was an increase in what he had reported prior to that time.  Accordingly, in its September 2009 remand, the Board instructed that the Veteran should be afforded a new examination.

During his May 2009 Board hearing, the Veteran testified that his asthma symptoms were worse during the summer, fall and winter and that an examination during that time would give a more accurate picture of the severity of his asthma.  See May 2009 hearing transcript.  The evidence of record also shows that the Veteran has reported more severe symptoms from his asthma during the summer and fall months.  For example, during his VA examination in September 2007, the Veteran reported two to three asthma attacks per month, and that he was treated in the Emergency Room for acute attacks with a nebulizer and Prednisone.  

The Veteran was afforded his most recent VA examination in March 2010, on a day when the high temperature was 63 degrees.  www.wunderground.com/history/airport/KPVD/2010/3/8/DailyHistory.html.  The Court has held that VA has a duty to provide examinations during periods of reported exacerbation, if possible.  Ardison v. Brown, 6 Vet. App. 405 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination, in the summer or fall, to determine the current severity of his service-connected asthma.  The claims folders must be made available to and reviewed by the examiner.  The examination report or addendum should reflect that the claims folders were reviewed.

All indicated tests should be completed, to include pulmonary function tests which report the Veteran's FEV-1 and FEV-1/FVC.  The examiner should state which test result most accurately reflects the level of disability.

The pulmonary function test should be performed post bronchodilator unless the examiner finds that this is not necessary and provides a reason.  

The examiner should report the frequency of asthma attacks with respiratory failure; and whether the Veteran requires daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.

2.  If any benefit sough on appeal remains denied, the AOJ should issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


